NUMBER 13-21-00215-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                           IN RE GUSTAVO RAMIREZ


                      On Petition for Writ of Mandamus.


                                      ORDER

   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

      Relator Gustavo Ramirez has filed a petition for writ of mandamus and a motion

for stay pending mandamus in the above-referenced cause. Through this original

proceeding, relator seeks to compel the trial court to vacate its order of July 2, 2021,

compelling relator to appear for a presuit deposition pursuant to Texas Rule of Civil

Procedure 202. See TEX. R. CIV. P. 202 (governing depositions before suit or to
investigate claims). By motion for stay pending mandamus, relator seeks to stay the trial

court’s order pending resolution of this original proceeding.

       The Court, having examined and fully considered the motion for stay pending

mandamus, is of the opinion that the motion should be granted. Accordingly, we grant the

relator’s motion for stay pending mandamus, and we order the presuit deposition to be

stayed pending resolution of this original proceeding. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

       The Court requests that the real parties in interest, Ambrose Hernandez; Legacy

Home Health Agency, Inc.; and Legacy Home Care Services Inc. d/b/a All Seasons Home

Care, Inc.; or any others whose interest would be directly affected by the relief sought,

file a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See id. R. 52.2, 52.4, 52.8.



                                                                PER CURIAM



Delivered and filed on the
13th day of July, 2021.




                                             2